1
2                                                                JS-6
3
4
5
6                       UNITED STATES DISTRICT COURT

7                      CENTRAL DISTRICT OF CALIFORNIA

8
9
     ANN MARGARET HANEY,                   Case No. 5:18-cv-2280-SK
10
                       Plaintiff,          JUDGMENT
11
                  v.
12
     ANDREW SAUL,
13   Commissioner of Social Security,
14                     Defendant.
15
16
17        It is the judgment of this Court that the decision of the Administrative
18   Law Judge is AFFIRMED. Judgment is hereby entered in favor of
19   Defendant.
20
21   Date: February 18, 2020            ___________________________
                                        HON. STEVE KIM
22
                                        U.S. MAGISTRATE JUDGE
23
24
25
26
27
28
